In accordance with the standards for summary judgment, a claim under Lien Law § 39 is subject to summary disposition where, as here, the evidence that the amount of the lien was wilfully exaggerated is conclusive (see Strongback Corp. v N.E.D. Cambridge Ave. Dev. Corp., 25 AD3d 392, 393 [2006]). The documentary evidence, including plaintiff’s invoices (which identify plaintiff as the “construction manager”) and the parties’ written agreement, demonstrates conclusively that plaintiff was acting under the written agreement as a construction manager (and therefore prohibited from mark*558ing up contractor services), not, as it argues, overseeing work under an alleged, contemporaneous oral agreement as a general contractor (with the unrestricted right to impose markups). Concur — Gonzalez, EJ., Mazzarelli, Sweeny, AbdusSalaam and Román, JJ.